Dismiss and Opinion Filed August 8, 2013




                                        S  In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                     No. 05-13-00145-CV

 TRANSCONTINENTAL REALTY INVESTORS, INC. & RT REALTY, L.P., Appellant
                              V.
           MCGUIRE, CRADDOCK & STROTHER, P.C., Appellee

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 00-8050-F

                              MEMORANDUM OPINION
               Before Chief Justice Wright, Justice FitzGerald, and Justice Lewis
                                     Opinion Per Curiam
       On its own motion, the Court LIFTS the abatement imposed by its May 14, 2013 order.

The Court has before it the parties’ July 10, 2013 agreed motion to dismiss with prejudice. The

parties state that they have settled their dispute and no longer wish to proceed with the appeal.

We GRANT the motion and DISMISS the appeal. See TEX. R. APP. P. 42.1(a)(2).




       130145F.P05

                                                    PER CURIAM
                                       S
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                       JUDGMENT

TRANSCONTINENTAL REALTY                           On Appeal from the 68th Judicial District
INVESTORS, INC. & RT REALTY, L.P.,                Court, Dallas County, Texas
Appellant                                         Trial Court Cause No. 00-8050-F.
                                                  Opinion delivered per curiam. Chief Justice
No. 05-13-00145-CV       V.                       Wright, Justice FitzGerald and Justice Lewis
                                                  sitting for the Court.
MCGUIRE, CRADDOCK & STROTHER,
P.C., Appellee

        In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
        It is ORDERED that appellee MCGUIRE, CRADDOCK & STROTHER, P.C. recover
its costs of this appeal from appellant TRANSCONTINENTAL REALTY INVESTORS, INC. &
RT REALTY, L.P., unless the parties’ agreement provides otherwise.


Judgment entered August 8, 2013




                                                  /Kerry P. FitzGerald/
                                                  KERRY P. FITZGERALD
                                                  JUSTICE




                                            –2–